Detailed Action
Summary
1. This office action is in response to the application filed on February 19, 2020. 
2. Claims 1-19 are pending and has been examined. 
Notice of Pre-AIA  or AIA  Status
3. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
4. The drawings submitted on February 19, 2020 are acceptable. 
Information Disclosure Statement
5. The information disclosure statement (IDS) submitted on March 12, 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner. 
Election/Restrictions
6. This application contains claims directed to the following patentably distinct species: 
Species 1: Fig. 3. 
Species 2: Fig. 7.
These two species are independent or distinct because each species claims a specific embodiment. Each of these embodiments would need to be searched 
During a telephonic conversation with Attorney Pamela Lau Kee on 09/02/2021, Applicant’s representative agreed to elect, without traverse, species 1.  Therefore, the election was made without traverse. 
EXAMINER’S AMENDMENT 
7. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 Authorization for this examiner’s amendment was given in an interview with Pamela Lau Kee on 09/02/2021 (see interview summary). Consequently, agreement was reached the following claims are amended accordingly.
Claims 5 -6 and 16-17 are canceled.
Claim 1:
An inductive charging circuit coupled to a winding of a power converter and a 5supply terminal of a controller of the power converter, the inductive charging circuit comprising: an input coupled to the winding, the input coupled to receive a switching voltage generated by the power converter; an inductor coupled to the input to provide an inductor current in response to the 10switching voltage; a first diode coupled to the inductor to enable the inductor current to flow from the input of the inductive charging circuit to an output of the inductive charging circuit; and the output of the inductive  ; wherein inductive charging circuit, further comprising: 
a capacitor coupled as a dc blocking device between the input of the inductive charging circuit and the inductor; and a second diode coupled to the inductor and to the first diode to provide a reset 10path for the capacitor [[.]] ; 
wherein a capacitance of the capacitor is selected such that a resonance frequency of the capacitor and the inductor is less than a switching frequency of the power switch of the power converter.
Claim 5. (Canceled).
Claim 6. (Canceled).
Claim 13:
A power converter, comprising: an energy transfer element comprising an input winding coupled to an input of the power converter and an output winding coupled to an output of the power converter;  20a power switch coupled to the input of the power converter and the energy transfer element; a first controller coupled to the input of the power converter, the first controller configured to generate a first drive signal to control switching of the power switch to transfer energy between the input winding and the output winding of the energy transfer 25element, the first controller configured to receive a request signal and to generate the first drive signal in response to a request event in the request signal;  Ref. No.: PI.0612.US.P001-41-an output rectifier coupled to the output winding of the energy transfer  ; wherein inductive charging circuit, further comprising: 
a capacitor coupled as a dc blocking device between the input of the inductive charging circuit and the inductor; and a second diode coupled to the inductor and to the first diode to provide a reset path for the capacitor [[.]];
 wherein a capacitance of the capacitor is selected such that a resonance frequency of the capacitor and the inductor is less than a switching frequency of the power switch.
Claim 16. (Canceled).
Claim 17. (Canceled).

Allowable subject matter
8. Claims 1-4, 7-15, 18 and 19 are allowed.
The following is an examiner’s statement of reasons for allowance.
In re to claim 1, claim 1 the prior art fails to disclose or suggest the emboldened and italicized features recites “wherein inductive charging circuit, further comprising: 
a capacitor coupled as a dc blocking device between the input of the inductive charging circuit and the inductor; and a second diode coupled to the inductor and to the first diode to provide a reset 10path for the capacitor; wherein a capacitance of the capacitor is selected such that a resonance frequency of the capacitor and the inductor is less than a switching frequency of the power switch of the power converter."
 In re to claim 13, claim 13 the prior art fails to disclose or suggest the emboldened and italicized features recites “wherein inductive charging circuit, further comprising: 
a capacitor coupled as a dc blocking device between the input of the inductive charging circuit and the inductor; and a second diode coupled to the inductor and to the first diode to provide a reset path for the capacitor; wherein a capacitance of the capacitor is selected such that a resonance frequency of the capacitor and the inductor is less than a switching frequency of the power switch.”
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
In re to claims 2-4 and 7-12, claims 2-4 and 7-12 depend from claim 1, thus are also allowed for the same reasons provided above.
In re to claims 14-15 and 18-19, claims 14-15 and 18-19 depend from claim 13, thus are also allowed for the same reasons provided above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
9. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Balakrishnan (20030090253) disclose the regulator circuit includes a control input that receives a current, which is the sum of a consumption current of the regulator and a feedback current. The consumption current of the regulator is varied as a function of the duty cycle of the power switch. The feedback current is the current in a shunt regulator, which is control current in excess of the internal consumption of the regulator.
Balakrishnan (20030076078) discloses the regulator circuit reduces the current limit of the power MOSFET when the voltage across resistor 335 decreases below a threshold. The current limit is reduced as a function of the voltage across resistor 335 to keep the output load current approximately constant. Thus, the load current is proportional to the current limit of the power MOSFET in regulator 350. By keeping the current limit 
Hara (20200112266) discloses a synchronous rectification controlling device that contributes to stable characteristics of an isolated synchronous-rectification DC-DC converter, and to provide an isolated synchronous-rectification DC-DC converter, an AC-DC converter, a power adapter, and an electric appliance employing such a synchronous rectification controlling device.
Note:
Balakrishnan (20030090253) Fig.3 shows a capacitor 375 is the regulator circuit's bypass storage element, and capacitor 370 is the storage element for the voltage on the DC output 300, that is fed back via diode 330. On one side of the inductive energy storage element 380, the energy transferred is stored in capacitor 305 to be available at the DC output 300. The inductive storage element 380 stores energy during the active part of the cycle when the controller 150 is conducting current drain to source. The stored energy will be delivered to node 310 during the inactive part of the cycle through diode 360.
Examiner noted that the closest art as shown in Fig. 3, the regulator circuit has similar component/device such as (capacitors 370,305 &375, diode 330 &360, inductor 380 and resistor 335) but they have different structural configuration, connection and uses as of the invention recites in claims 1 and 18.
Contact Information
10. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sisay Tiku whose telephone number is (571) 272-6898. 
/SISAY G TIKU/
Examiner, Art Unit 2839